NUMBER 13-20-00373-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

                      IN THE INTEREST OF J.D., A CHILD.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                        MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellant Maricruz Delagarza filed a notice of appeal from a judgment signed on

July 31, 2020 in trial court cause number 01-00872-G in the 319th District Court of Nueces

County, Texas. The clerk’s record was filed on September 29, 2020, and the reporter’s

record was filed on October 6, 2020. This Court granted appellant an extension of time to

file her brief until December 23, 2020. However, the appellant did not timely file her brief.

On January 27, 2021, the Clerk of this Court notified appellant that her brief had not been
timely filed. The Clerk advised appellant that the appeal was subject to dismissal for want

of prosecution unless, within ten days from the date of this letter, appellant reasonably

explained the failure and the appellee was not significantly injured by the appellant’s

failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellant did not respond to the

Clerk’s notice or file a brief in this matter.

        Appellate courts possess the authority to dismiss an appeal for want of prosecution

when an appellant in a civil case fails to timely file its brief and gives no reasonable

explanation for the failure. See id. R. 38.8(a)(1); id. R. 42.3(b); Am. Bail Bonds v. City of

El Paso, 225 S.W.3d 612, 612 (Tex. App.—El Paso 2006, no pet.); Newman v. Clark, 113

S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam). Similarly, courts may

dismiss an appeal for want of prosecution generally or because the appellant has failed

to comply with a requirement of the appellate rules, a court order, or a notice from the

clerk requiring a response or other action within a specified time. See TEX. R. APP. P. 42.3

(b), (c).

        The Court, having examined and fully considered the documents on file and

appellant’s failure to file a brief, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution. See id. R. 38.8(a), 42.3(b),

(c).



                                                                LETICIA HINOJOSA
                                                                Justice


Delivered and filed on the
15th day of April, 2021.

                                                 2